DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the JAOCS (Journal of the American Oil Chemists' Society) NPL reference Farm-Scale Recovery and Filtration Characteristics of Sunflower Oil for Use in Diesel Engines, hereinafter “the JAOCS reference”.

As for claim 11, the JAOCS reference teaches a method of determining fuel filterability comprising the steps of applying a constant pressure in a range from 207 kPa to 415 kPa to a fuel sample (e.g. a blend of sunflower oil and diesel oil, see page 1559, 4th paragraph) to form a pressurized fuel sample (tests were performed at e.g. 276 and 414 kPa (page 1559, 5th paragraph); flowing the pressurized fuel sample through a filter (e.g. that of a 70 mL Spectra laboratory filtration cell); measuring the filtered sample amount (e.g. a container on digital scale); and determining filterability thereby (see figures 1-5). 


    PNG
    media_image1.png
    386
    365
    media_image1.png
    Greyscale

As for claim 12, the measuring of the filtered sample amount is evident from the graph of figure 5.

As for claim 13, the measuring a decay of a flow rate of the filtered sample amount by measuring three or more filtered sample amounts at specified times is evident from e.g. the graph of figure 5 (each line shows an amount of mass change per unit of time at e.g. 1 min, 2 mins, 3 mins….).

As for claim 14, the measuring step comprises measuring a first volume at a first time interval (e.g. line C of figure 5) and measuring a second volume for a second time interval (e.g. line A).

As for claim 20, the fuel sample is a diesel fuel, e.g. a blend of sunflower oil and No. 2 diesel fuel, see the caption of figure 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the JAOCS reference in view of ordinary skill in the art.  

As for claim 15, Since the volume of sample necessary to observe the filtration characteristics of a sample over a predetermined time (e.g. 10 minutes) depends upon the identity and characteristics of the blends to be tested, having the flowing step be at least 0.5 linear meters through the filter (for a given filtration cell size) would have been obvious.   

As for claim 16, the JAOCS reference teaches a small 70-mL Spectra/Portion laboratory filtration cell, using microporous filter paper.  Since the volume of sample necessary to observe the filtration characteristics of a sample over a predetermined time (e.g. 10 minutes) depends upon the identity and characteristics of the blends to be tested, having volume of fluid 0.5 liters or less would have been obvious.  Likewise, the necessary filtration surface area of the filter paper (e.g. 1.5 cm2 or less) would also depend upon the blends to be tested to prevent total clogging of the filter paper before the intended duration of the test is over.  

As for claim 18, since the test is for determining filtration characteristics of fuels to be used in farm equipment (e.g. tractors page 1559, last paragraph) having filters that require replacement when spent, extrapolating the lines of e.g. fuel samples B or C of figure 5 to find the time that filtrate to slowed to a point a filter needs to be replaced would have been obvious in order to select a blend that reduces filter replacement costs and downtime.  

As for claim 21, having a viscosity of 10 cP or less would have been obvious depending upon the composition of the fuel blend being test; the temperature of the sample; and whether the sample was dewaxed or not.

Claims 22-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over the JAOCS reference in view of Vassarotti (U.S. 6,375,855 B1).  

As for the additional limitations of claim 22, filtration media of the JAOCS reference is submerged in a 70 mL test cell within the fuel sample at a specified temperature such that the temperatures of the media and the sample would equilibrate in use.  The JAOCS reference also teaches pressurizing the fuel sample using Nitrogen, an inert gas (page 1559, last paragraph).  The JAOCS reference doesn’t specify that the source of the Nitrogen inert gas is a sealed container, but such is taught by Vassarotti.  Vassarotti teaches a source of compressed inert gas to be a container or reservoir (col. 8, lines 6-9).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the sealed container of inert gas of Vassarotti for the nitrogen gas source of the JAOCS reference since Vassarotti teaches the benefit of causing flow of a sample through a filter—which is the goal of the JAOCS reference.

As expanded above, the JAOCS reference teaches the limitations of claims 23-25 and 30.

As for claim 26, Since the volume of sample necessary to observe the filtration characteristics of a sample over a predetermined time (e.g. 10 minutes) depends upon the identity and characteristics of the blends to be tested, having the flowing step be at least 0.5 linear meters through the filter (for a given filtration cell size) would have been obvious.   

As for claim 27, the JAOCS reference teaches a small 70-mL Spectra/Portion laboratory filtration cell, using microporous filter paper.  Since the volume of sample necessary to observe the filtration characteristics of a sample over a predetermined time (e.g. 10 minutes) depends upon the identity and characteristics of the blends to be tested, having volume of fluid 0.5 liters or less would have been obvious.  Likewise, the necessary filtration surface area of the filter paper (e.g. 1.5 cm2 or less) would also depend upon the blends to be tested to prevent total clogging of the filter paper before the intended duration of the test is over.  

As for claim 28, since the test is for determining filtration characteristics of fuels to be used in farm equipment (e.g. tractors page 1559, last paragraph) having filters that require replacement when spent, extrapolating the lines of e.g. fuel samples B or C of figure 5 to find the time that filtrate to slowed to a point a filter needs to be replaced would have been obvious in order to select a blend that reduces filter replacement costs and downtime.  

As for claim 31, having a viscosity of 10 cP or less would have been obvious depending upon the composition of the fuel blend being tested; the temperature of the sample; and whether the sample was dewaxed or not.

Claims 19 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over the JAOCS reference or the JAOCS reference as modified above in the rejection of claim 22, either in further view of Hunt et al. (U.S. 4,583,396).  The JAOCS reference doesn’t specify determining the contaminant concentration in the fuel sample independent of a temperature of the fuel sample.  However, such is taught by Hunt.  Hunt teaches determining the level of contaminant in a fuel sample by maintaining a constant pressure while monitoring how the rate of fluid through the filter barrier falls (abstract, and col. 3, lines 20-24). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778